Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101, is withdrawn in view of Applicant’s reply filed 04/12/2022.
To note: Claims 5-18 and 20-23 are patent eligible with regards to the 2019 Patent Eligibility Guidance Update. The claims, taken as a whole amount to a practical application of the judicial exception see Patent Eligibility Guidance Update (a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception).

Allowable Subject Matter
Claims 5-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 5 is allowed to because the closest prior art, Messer-Yaron et al. [US Patent Application Publication Number 2009/0160700 A1], fails to anticipate or render obvious processing to define an algorithmic transformation of operational radio signal attenuation data values related to the operation of one or more of the radio signal link objects including radio transmitters and radio receivers, received subsequently to receipt of the data points, into a differing operational data values, types, or formats, based upon, at least in part, the topological relationship, processing the received data points to produce a reusable transform configured to algorithmically adjust and/or map at least one aspect of the subsequently received operational radio signal attenuation data values related to the operation of one or more radio signal link objects, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 18 is allowed to because the closest prior art, Messer-Yaron et al. [US Patent Application Publication Number 2009/0160700 A1], fails to anticipate or render obvious error checking the microwave link infrastructure data, and rejecting or correcting any erroneous portions of the microwave link infrastructure data to produce cleaned microwave link infrastructure data; storing the cleaned microwave link infrastructure data in a first data store; reading the cleaned microwave link infrastructure data from the first data store; and processing the cleaned microwave link infrastructure data to determine water related effects, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 23 is allowed to because the closest prior art, Messer-Yaron et al. [US Patent Application Publication Number 2009/0160700 A1], fails to anticipate or render obvious calculating, by a server in communication with the cellular network, link parameters for the first wireless link based on the first data set, the link parameters including one of a length of the first wireless link and an endpoint of the first wireless link; obtaining, by a server, a second data set for at least one other wireless link, the second data set including attenuation information for the at least one other wireless link; determining if link parameters including link length and link endpoints are missing for wireless links in the second data set, and if link parameters are missing, calculating one or more missing link parameters; and determining, by a server in communication with the cellular network, based on the first and second data sets, the local precipitation intensity, in combination with all other limitations in the claim(s) as defined by applicant.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862